Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 06/23/2022.  Applicant has elected Group I, corresponding to claims 1-11. Invention Group II, corresponding to claims 12-29, is withdrawn from further consideration.	

Claim Objections
Claim 1 is objected to because of the following informalities:  
The examiner believes it would reduce confusion if the following amendment to the claims was made: “an upper tier of the lower-second-tiers or a lower tier of the upper-second-tiers… a higher tier of the upper-second-tiers that is above said lower upper-second-tier”

Appropriate correction is required.

Specification
The specification submitted 10/12/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 10/12/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020, 05/21/2021, 12/06/2021, and 03/02/2022 have been considered by the examiner.

Conclusion
This application is in condition for allowance except for the formal matters explained above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US # 9343358
US # 20180331117
US # 20200083059

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899